Citation Nr: 0831466	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had service in the Army National Guard from 
February 17, 1981 to June 24, 2002. The veteran had active 
service from February 1, 2002 to June 23, 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In a November 2006 decision, the Board denied the veteran's 
claims of service connection for left shoulder and cervical 
spine disabilities on appeal.  The matter of service 
connection for bilateral hearing loss was remanded.

The veteran appealed the Board's November 2006 denials to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand (JMPR), the 
Court, in a May 2008 Order, vacated the Board's decision as 
to the denials of service connection for left shoulder and 
cervical spine disabilities and remanded the matter to the 
Board.  Thereafter, the case was also returned to the Board 
from remand as to the issue of service connection for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, pursuant to the JMPR, determined that the case 
needed to be remanded for medical records to be obtained from 
the Leavenworth, Topeka, and Kansas City VA Medical Centers.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

The Board finds that these records might also potentially 
affect the claim of service connection for bilateral hearing 
loss.  In addition, the Board finds that an addendum should 
be obtained from one of the VA examiners who authored the VA 
audiological evaluation report in May 2008.  One of these 
examiners, or another if they are unavailable, should review 
the additional records.  The examiner should comment if any 
of these post-service medical records shows hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 by virtue 
of the auditory thresholds or the speech discrimination 
scores.  If so, the examiner should opine as to whether it is 
at least as likely as not that post-service hearing loss 
disability is etiologically related to an inservice "ear 
injury"; otherwise etiologically related to service; or 
manifest within one year of the veteran's June 23, 2002 
separation from service.

The JMPR also indicated that the Board must comply with the 
Veterans Claims Assistance Act (VCAA).  The veteran should be 
sent notice compliant with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, 
specifically including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Leavenworth, Topeka, and Kansas City VA 
Medical Centers.  

3.  Obtain an addendum from one of the VA 
examiners who authored the VA 
audiological evaluation report in May 
2008.  One of these examiners, or another 
if they are unavailable, should review 
the additional records requested in 
Remand Paragraph #2.  The examiner should 
comment if any of these post-service 
medical records shows hearing loss 
disability within the meaning of 
38 C.F.R. § 3.385 by virtue of the 
auditory thresholds or the speech 
discrimination scores.  If so, the 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not that 
post-service hearing loss disability is 
etiologically related to an inservice 
"ear injury" (in May 1993, the veteran 
suffered an "ear injury" when his hearing 
protection of the left ear came out on 
the firing range); otherwise 
etiologically related to service; or 
manifest within one year of the veteran's 
June 23, 2002 separation from service.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


